 


109 HR 5238 IH: To amend title XVIII of the Social Security Act to eliminate adjustments in Medicare payments for imaging services made by section 5102 of the Deficit Reduction Act of 2005.
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5238 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mrs. McCarthy introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to eliminate adjustments in Medicare payments for imaging services made by section 5102 of the Deficit Reduction Act of 2005. 
 
 
1.Elimination of medicare payment adjustments for imaging services 
(a)In general Section 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended by section 5102 of the Deficit Reduction Act of 2005 (Public Law 109–171), is amended— 
(1)in subsection (b), by striking paragraph (4); and 
(2)in subsection (c)(2)(B)— 
(A)clause (ii)(II), by striking clauses (iv) and (v) and inserting clause (iv); 
(B)in the heading of clause (iv), by striking of certain additional expenditures; and 
(C)by striking clause (v). 
(b)Effective dateThe amendments made by subsection (a) shall be effective with respect to fee schedules established beginning with 2007 and for services furnished on or after January 1, 2007.  
 
